PER Curiam.
For the reasons set forth in the opinion of Judge Digges in the court below, this application for leave to appeal under the Uniform Post Conviction Procedure Act is denied. The applicant raised nine points of contention below, all of which go to the sufficiency of the evidence or the form of the indictment and cannot be raised under post conviction procedure. Whitley v. Warden, 209 Md. 629; Medley v. Warden, 207 Md. 634, 636. Grounds which were not raised in the proceeding in the court below may not be raised for the first time on *611appeal. Code (1959 Cum. Supp.), Art. 27, sec. 645H; Shifflett v. Warden, 220 Md. 667, 155 A. 2d 68; Culley v. Warden, 220 Md. 687, 154 A. 2d 813.
Application denied.